Title: To Thomas Jefferson from Henry Brinkerhoff, April 1801
From: Brinkerhoff, Henry
To: Jefferson, Thomas



Hackensack New Jersey April 1801

Mr Jeforson you High President of North America that in the year 180than I Left Hackensack New Jersey and than I Moved up for Me to go to Live Me than With one Abraham Ackerman Hue than him Lived than in the County of Montggomery in Broad Albin in New york state Above Shenackady in North America their and Mr Jeforson I Must tell you Now that verry same Man Abraham Ackerman he Stolid bonds all of Me of Me of A Hundred and fifteen Pounds of all My upright Money all of Me and he Stolid My Deed of All fifty Ackers Lot of all My Land Which I have bought all tham fifty Ackers I of one Archabel Mackentire hue Lives Now in in broad Albin in New york state Now Above Shenanactadey in North America their and Mr Jeferson I Must tell you Now that all My Deed that was that he Abraham Ackerman that he stolid all from Me Was Seven Hundred Dollars out of My Chest of Mine in the inside of all My Lock and I Asked Abraham Ackerman three or four times or five times for spend Money for Me for to Me to go down into the Jersey state at Hackensack in North America their and he Abraham Ackerman he Would Not Give Me Henry Brinkerhoff all tham four five times that I Asked I him Abraham Ackerman for spend Money and he would Not  Give all this Last year 1800 and this Last year 1801 all tham times he would Not Give Me Not one Penny of No Pasage Money all that time he to Me None at all None because I thaught I that Abraham Ackerman that he Meant to kill Me all that time with Every bodys on Lasterd Heaveness Persecution […] Me unupright as A Devil unupright as he is and he thaght that he would get all My Estate [than] as Dam unupright Devil unupright as he is and the one and twenteath Day of february in the year 1801 than I Left Abraham Ackerman in […] in New york state Above […] in North America their and I had Me to spend on the Boat two Raisors and A Raisor box and two Jackets and two Coats and My Hat I [kept] and My traveling was two hundred Miles what I traveled All for that Dam unupright Raskel he all he is all unupright and Mr Jeferson as soon as you Receive this all My Letter all from Me than I wish that you Mr Jeferson Will indite Abraham Ackerman than Write Away Quick for he stealing My bonds all and he stealing My Deed of My Land and he kept Me their under and unupright Persecution and I that he Meant he than to kill Me than that time when I Lived with him he Bought A half Barrel of Rum for Me and I think that he bought the half Barrel of Rum than Porpose to kill Me if he Could than he thaught that he would Got all My Money all and as soon as you Mr Jeferson Receive all this My Letter all from Me than I wish that you will Quick Pas A Law for to have Abraham Ackermans Land all sold for his stealing My bonds and My Deed of all My Land and Mr Jeferson I advise you than Quick that you Must tare all Abraham Ackerman Cloaths of all his back all Clean all of him and Put him in the undermost Lowest Dungeons their and Chain him with three Chains of iron one Chain over the Middle of his Neck and the other Chain Middle over his Heart and the other Chain Middle over his breach Band and he Must be Chained on his back and he Must have three Crums of bread A Day but and Not A No More and the first Court he fetch up in and before the Court of People that before the Lawyers and the high Gudge of the Court and the Grand the Grand Jury of the Court too and Mr Jeferson I will advise you for to do that because he is A Devil of A theef unupright and A unupright wrong Murderer he is Against Me wrong unupright and than if you do that than than you will do than upright Mr Jeferson for all My Love

Henry Brinkerhoff

